  Case: 4:18-cv-00113-CDP Doc. #: 97 Filed: 09/15/20 Page: 1 of 1 PageID #: 2553



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

CARPENTERS PENSION FUND OF                   )
ILLINOIS, et al., derivatively and on        )
behalf of the nominal defendant              )
Centene Corporation,                         )
                                             )
                   Plaintiffs,               )
                                             )
             v.                              )     No. 4:18 CV 113 CDP
                                             )
MICHAEL F. NEIDORFF, et al.,                 )
                                             )
                   Defendants,               )
                                             )
and                                          )
                                             )
CENTENE CORPORATION,                         )
                                             )
                   Nominal Defendant.        )

                                 ORDER OF DISMISSAL

      In accordance with the Memorandum and Order entered this date, and Fed. R.

Civ. P. 58(a),

      IT IS HEREBY ORDERED that this derivative shareholder action is

dismissed with prejudice for plaintiffs’ failure to seek pre-suit demand on Centene

Corporation’s board of directors, as required by law.



                                          _________________________________
                                          CATHERINE D. PERRY
                                          UNITED STATES DISTRICT JUDGE

Dated this 15th day of September, 2020.
